EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebekah Holtz on 12/22/21. The application has been amended as follows:

In claim 2, line 2, “a first direction” has been replaced with -- a longitudinal direction --

In claim 2, lines 3-4, “cross to said first reinforcing section” has been replaced with -- in a direction transverse to said longitudinal direction --

REASONS FOR ALLOWANCE
Sellers et al. (US D259,193) shows what appear to be reinforcements in a front section, but at best, the reinforcements intersect at 90 degree angles and do not cross each other.

Gruner (US D593,928) shows what appear to be reinforcements that cross, but they are not located in a front portion of the carrier. The crossing elements span the entire length of the carrier and appear to cross at the middle of the carrier. Applicant defines “front portion” in paragraph [0061] of the Specification and Examiner is interpreting the limitation in the claims slightly broader as “front half” where the midline of the carrier separates the front from the rear. Though Applicant’s definition in the Specification need not necessarily be read into the claims, Examiner feels that an extremely broad interpretation of “front portion” being something like “anything in front of the rear terminal edge” is improper.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	12/26/21